Citation Nr: 1629151	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  12-15 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable disability rating for conjunctivitis.  

2.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a left foot/ankle disorder.  

3.  Entitlement to service connection for an acquired psychiatric disorder.    

4.  Entitlement to service connection for hypertension, to include as due to herbicides exposure and as secondary to an acquired psychiatric disorder.  


REPRESENTATION

Appellant (Veteran) represented by:	Veterans of Foreign Wars of 
		the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1968 to September 1969.  He served in the Republic of Vietnam and earned a Bronze Star Medal.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The case was later transferred to the VA RO in Detroit, Michigan.        

In September 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via a videoconference hearing.  A transcript of the hearing is included in the record.  In January 2015, the Board remanded this case for additional development.  The Agency of Original Jurisdiction (AOJ) granted entitlement to service connection for a skin disability and left foot and ankle disabilities; therefore, those issues are no longer before the Board.  The issues remaining on the title page of this decision are again before the Board for appellate consideration.  

The record consists entirely of electronic claims files, and has been reviewed.  No new and relevant evidence has been included in the record since the August 2015 supplemental statement of the case (SSOC).  

The increased rating claim for an eye disorder and the service connection claim for a hip disability are decided below.  The service connection claims for hypertension and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran's conjunctivitis has been asymptomatic during the appeal period, has not been productive of any disabling residuals, and his corrected vision has been measured as no worse than 20/40 bilaterally during the appeal period.   

2.  The Veteran's bilateral hip disability is not related to active service, did not develop due to a service-connected foot disability, and is not aggravated by a service-connected foot disability.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for conjunctivitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.75, 4.79, Diagnostic Code 6018 (2015).

2.  The criteria for service connection for bilateral hip disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the rating decision on appeal by way of letters to the Veteran dated in September 2010.  The letters informed him of his duty and VA's duty for obtaining evidence.  In addition, the letters informed the Veteran regarding requirements for service connection, and regarding the assignment of effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues decided here has been obtained.  VA obtained the Veteran's STRs, and available post-service medical records relevant to his claims to include private and VA medical evidence.  VA provided the Veteran with VA compensation examinations into his claims, the reports of which are of record.  Moreover, VA afforded the Veteran the opportunity to give testimony before the Board in his own hearing, which he did in September 2014. 

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ noted the appellate issues decided herein at the beginning of the hearing, and discussed the types of evidence that would support the claims.  Further, in an effort to assist the Veteran in corroborating his claims, the VLJ remanded this matter after the hearing for additional development and medical inquiry.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 
§ 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing. 

In addition, with respect to the issues decided herein, VA substantially complied with the Board's January 2015 remand orders.  In relevant part, the Board requested that the AOJ further assist the Veteran by requesting additional treatment records from the Veteran, or authorization from him to obtain the records on his behalf, and providing new VA compensation examinations into his claims.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

For the aforementioned reasons, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

II.  The Claim for an Increased Rating 

Since May 1971, the Veteran has been service-connected for conjunctivitis.  The RO assigned an initial noncompensable rating for the disorder.  On August 18, 2010, the RO received the increased rating claim subject to this appeal.  In this decision, the Board will consider whether a higher rating has been warranted at any time from August 18, 2009 (one year prior to the date of the Veteran's claim for increased rating).  Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's conjunctivitis has been rated under Diagnostic Code (DC) 6018 of 38 C.F.R. § 4.79.  This provision specifically addresses conjunctivitis and authorizes a sole compensable rating of 10 percent for active chronic conjunctivitis with objective findings such as red, thick conjunctivae, mucous secretion, etc.  For inactive conjunctivitis, DC 6018 directs VA to rate residuals such as visual impairment and disfigurement.  

The evidence of record consists of VA treatment records, VA compensation examination reports, and the Veteran's lay assertions.  This evidence indicates throughout the appeal period inactive conjunctivitis without residuals, and visual acuity of 20/40 or better in each eye.    

The Veteran has asserted throughout the appeal period, in comments noted in VA examination reports and in his Board testimony, that he experiences blurriness, discharge, and redness in his eyes.  The Board has considered his assertions because he is competent to comment on observable symptomatology affecting his eyes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the more credible evidence of record provided by medical professionals over the course of the six-year appeal period is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

VA treatment records indicate asymptomatic conjunctivitis between 2009 and 2015.  These records note the Veteran's complaints of eye dryness, and note the use of eye drops.  Further, a June 2010 VA treatment record indicates "[i]mmature [c]ataract," and "mild syneresis."  But more importantly for this matter, the treatment records repeatedly indicate over a six-year period clear conjunctivae and inactive conjunctivitis.  The records also indicate refractive error with corrected visual acuity of no worse than 20/40.  These findings are confirmed by the two VA compensation examination reports dated during the appeal period.  An October 2010 examiner noted that the Veteran was then undergoing no treatment for his eyes, and not using medication for the eyes.  The examiner's testing indicated normal eyes, with corrected vision no worse than 20/25, and expressly found the conjunctivitis to be "[i]nactive."  Similarly, an April 2015 VA examiner indicated normal eyes based on testing, found the Veteran's conjunctivitis to be "[n]ontrachomatous" and "[i]nactive," indicated no disfigurement or incapacitating episodes due to eye disability, and found corrected vision no worse than 20/40 bilaterally.  

In sum, the evidence of record does not indicate active chronic conjunctivitis with objective findings such as red, thick conjunctivae, or mucous secretion.  The evidence does not indicate any disfigurement that could be rated under another DC.  And the evidence does not indicate compensable visual impairment that could be rated under DCs 6061-66, which evaluate service-connected impairment of visual acuity.  38 C.F.R. §§ 4.75, 4.76, 4.79.  Indeed, DC 6066 indicates that a 0 percent rating would be warranted for corrected visual acuity of 20/40 in each eye.  This is not a situation in which the absence of medical evidence is being used to refute the Veteran's lay statements. Rather, the contemporaneous medical evidence directly addresses the Veteran's disability, and make clear findings that are contrary to the Veteran's statements now being offered.  The objective findings of neutral medical examiners are more probative.

The Board notes that all potentially applicable DCs addressing eye disability have been considered under the provisions of the Rating Schedule.  38 C.F.R. §§ 4.75-4.79; Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

The Board must also consider whether the Veteran is entitled to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

As detailed above, the Veteran's eye disability is specifically contemplated by the rating schedule as part of the General Formula.  38 C.F.R. §§ 4.75-4.79.  The criteria specifically reserved for higher evaluations have not been met here, and the Veteran's disability has not manifested in other symptoms not contemplated by the established rating criteria.  The schedular rating criteria reasonably describe his disability picture, therefore.  Thun, 22 Vet. App. at 115. 

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is also service-connected for foot, ankle, and skin disorders.  The Veteran has at no point during the current appeal indicated that his other disorders result in further disability when looked at in combination with the eye disability.     

Based on the foregoing, the Board finds that the schedular criteria adequately describe the Veteran's service-connected eye disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun, supra.

III.  Service Connection Claim for Hip Disability

The Veteran claims that he developed a bilateral hip disability as the result of active duty.  He also claims that a bilateral hip disability is secondary to service-connected left ankle and foot disabilities.      

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

To establish direct service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may also be awarded on a presumptive basis, where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Under 38 C.F.R. § 3.309(a), certain disorders, to include arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established on a secondary basis under 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, the evidence demonstrates that the Veteran has bilateral hip disability.  Private and VA medical evidence dated during the appeal period documents that, due to degenerative changes in his hips, the Veteran underwent bilateral hip replacement surgery in the 2000s.  The evidence indicates, however, that the Veteran did not incur hip disability in service, did not manifest hip arthritis within one year of discharge from service, and did not develop hip disability that is due to, or aggravated by, service-connected left foot and ankle disabilities.  

First, a presumptive service connection finding is unwarranted here under 38 C.F.R. § 3.309(a) because the earliest evidence of record of arthritic conditions in the hips is dated in the 2000's.  No evidence indicates that arthritis manifested before September 1970, or within one year of discharge from service.    

Second, a direct service connection finding is unwarranted here under 38 C.F.R. § 3.303.  The Veteran's STRs are negative for hip problems.  The September 1969 separation reports of medical examination and history are negative for hip problems.  The earliest evidence of record of hip problems is dated in the 2000s, over 30 years after discharge from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  Furthermore, in the only medical opinion addressing the issue of direct service connection, a VA examiner countered the Veteran's claim.  In a May 2015 VA examination report, the reviewing orthopedic surgeon found that the Veteran did not incur a hip disability during service, based on his review of all of the evidence, as on his medical background.  

Third, a secondary service connection finding is unwarranted under 38 C.F.R. § 3.310.  The Veteran contends that his hip problems are secondary to service-connected left foot and left ankle disabilities.  Certain evidence of record supports his claim.  The Veteran's treating physician stated in a November 2014 letter that the Veteran's bilateral hip disability as likely as not resulted from his left lower extremity disability.  Furthermore, in May 2016, the Veteran's representative submitted an article excerpt detailing general involvement between the ankle and hip joints.  The supportive evidence is of limited probative value, however.  Although the excerpt adds substance to the Veteran's theory of entitlement, it does not address the Veteran's case specifically.  It is therefore insufficient to establish the element of medical nexus evidence here.  See Sacks v. West, 11 Vet. App. 314 (1998).  Meanwhile, the private physician did not support his opinion with a rationale, explaining exactly how the Veteran's ankle problem either caused or aggravates his hip disability.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  The examiner merely provided a conclusory statement in support of the claim.  

By contrast, the May 2015 VA orthopedic surgeon's medical opinion is of great probative value.  This examiner indicated a review of the claims file, detailed the Veteran's medical history, indicated an interview and examination of the Veteran, and provided detailed findings regarding the examination.  The examiner found no relationship between the left lower extremity problems and hips, indicating that the left extremity problems neither caused the hip problems, nor aggravates the hip problems.  The examiner instead concluded that, based on a review of medical literature and an examination of the Veteran and the claims file, the hip disability was more likely due to obesity and genetics.  As this opinion is based on the evidence of record and is explained, the opinion is of probative value.  See Bloom, supra.  Indeed, in weighing the evidence, this opinion preponderates against the November 2014 private opinion.  As such, the preponderance of the evidence is against the secondary service connection claim, and service connection is unwarranted under 38 C.F.R. § 3.310.    

In assessing the service connection claim, the lay assertions have been considered.  See Jandreau, supra.  But the Veteran is not competent to provide evidence regarding the etiology of his hip disability, which is an internal disorder beyond his capacity for lay observation.  Its etiology and development cannot be determined through observation or by sensation such as feeling.  As such, the Veteran is not a competent witness to render a medical opinion linking his hip disability to his leg disability, or to service generally.  Further, the medical evidence addressing the issue - and the lack thereof for over 30 years following service - is more credible evidence on the particular issues before the Board.  On the essentially medical questions before the Board, the medical evidence is of greater evidentiary value.  And this evidence indicates that the Veteran's hip disability does not relate to active service, or to a service-connected disability.    

Based on the foregoing, service connection for a hip disability is unwarranted on a presumptive basis under 38 C.F.R. § 3.309(a), a direct basis under 38 C.F.R. 
§ 3.303, or a secondary basis under 38 C.F.R. § 3.310.

ORDER

Entitlement to a compensable rating for conjunctivitis is denied.  

Entitlement to service connection for bilateral hip disability is denied.  


REMAND

A remand is warranted for additional medical inquiry into the service connection claims for hypertension and psychiatric disorders.  In its January 2015 remand, the Board requested VA compensation examinations into these claims.  In response, the Veteran underwent examinations in April 2015 for which reports and opinions are of record.  The reports and opinions are inadequate, however.  

First, the psychologist who conducted the April 2015 examination of the Veteran found the Veteran without a psychiatric disorder.  The examiner did not provide a nexus opinion, therefore.  As noted in the January 2015 remand, however, the Veteran has already been diagnosed with a psychiatric disorder during the appeal period.  A May 2011 VA psychology examination report contains a diagnosis of anxiety disorder.  Thus, a medical nexus opinion must be provided with regard to the diagnosed anxiety disorder that has been documented during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement of a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim).  

Second, alongside the psychologist's April 2015 report, the claims file contains a separate April 2015 report which addresses the nature and severity of the Veteran's hypertension.  This report does not contain a nexus opinion, however.  Rather, in another separate April 2014 report, a VA physician's assistant states that the Veteran has posttraumatic stress disorder (PTSD) due to his combat service in Vietnam, and that he developed hypertension as the result of the PTSD.  The Board cannot rely on this opinion because it is not based on an examination of the Veteran, and is not based on the evidence of record which has indicated that the Veteran does not have PTSD.  Thus, another VA compensation examination should be conducted into the Veteran's claim to service connection for an acquired psychiatric disorder.  Stegall v. West, 11 Vet. App. 268, 270 (1998).

As the Veteran's service connection claim for hypertension is in part a secondary service connection claim based on psychiatric disability, it is inextricably intertwined with the other claim, and must be remanded as well.  Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).  

Lastly, the AOJ should include in the electronic claims file any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Include in the electronic claims file any outstanding VA treatment records.  The most recent VA treatment records of file are dated in March 2015.       

2.  After the above development is completed, schedule the Veteran for VA examinations with appropriate physicians to determine the nature and etiology of the psychiatric and hypertension disorders.  The examiners should review the claims folder, and then answer the following questions.  

Psychiatric Disorder  

(a)  What are the Veteran's psychiatric disabilities?  For the purpose of this examination, accept the May 2011 diagnosis of an anxiety disorder as a current disability.  

(b)  Is it clear and unmistakable (i.e., obvious, manifest, and undebatable) that the Veteran's pre-service nervous disorder was not aggravated (i.e., permanently increased in severity) during service?  

In answering this question, please note the April 1965 pre-induction report of medical examination which noted that the Veteran was treated prior to service for a long-standing nervous disorder manifested by enuresis.  The disorder formed the basis of his initial disqualification from service in 1965.     

Please review the evidence of record documenting that the Veteran noted in his September 1969 separation report of medical history that he experienced night sweats, pressure in his chest, and nightmares, and documenting that he sought VA treatment for nightmares in March 1970.  Please also review the Veteran's lay assertions that his experiences in Vietnam caused psychiatric difficulties, and the records documenting that the Veteran served with an infantry division and received the Bronze Star Medal.      

(c)  If the answer to (b) is affirmative, is it also clear and unmistakable that the increase in severity of the pre-service nervous disorder during service was NOT beyond the natural progress of the pre-service disability?  In other words, is it clear and unmistakable that the in-service worsening was merely reflective of the natural progress of the disorder?  

Hypertension 

(a)  Is it at least as likely as not (a probability of 50 percent or greater) that the diagnosed hypertension began in or is related to active service? 

(b)  If the answer to (a) is negative, and a psychiatric disorder is ultimately service connected, is it at least as likely as not that the hypertension is proximately due to or the result of the psychiatric disorder?   

(c)  If the answer to (a) and (b) are negative, and a psychiatric disorder is ultimately service connected, is it at least as likely as not that the hypertension is aggravated (i.e., permanently worsened beyond the natural progress) by the psychiatric disorder?   If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder.  

The Veteran maintains that he developed hypertension directly during service as the result of exposure to herbicides.  He also maintains that he developed the disorder due to stress associated with psychiatric problems.    

Note that the mere fact that a presumption is not established for a particular disorder (e.g., hypertension) is not evidence against a relationship and cannot serve as the sole basis for a negative opinion.  An opinion addressing whether hypertension is due to herbicides exposure in Vietnam, or due to any other reason during service, is still necessary here.  The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension, which does not rule out such an association. It must be considered in the context of whether an association is "as likely as not" in this case.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Each examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

3.  Then readjudicate the claims on appeal in light of all evidence of record.  If an appealed issue remains denied, the Veteran and his representative should be provided with a SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


